PER CURIAM.
Appellant, a real estate broker registered in Alabama but not registered in Florida, was engaged by Biggs and Sewell for themselves and as agents of appellees to make an appraisal of certain real property located in Florida. In an action brought by appellant against all five parties to enforce payment under the contract for his services, summary judgment was rendered for ap-pellees on the ground that Florida Statutes § 475.01 (1967), F.S.A. precludes recovery by an unlicensed broker.
Other questions may remain for determination against Biggs and Sewell. This appeal raises only the question of contractual liability of defendants Wood, Moore and Davis.
Section 475.01(2) includes an appraiser in the definition of broker. Section 475.41 provides that a contract to appraise is invalid unless the broker is registered. Section 475.42(3) states that a single act brings a person within the statute.
Appellant may not recover on the contract as it is invalid under the terms of Chapter 475, Florida Statutes, F.S.A. Cf. Dugas v. DuBois, Fla.App. 1969, 221 So.2d 771.
Affirmed.
LILES, C. J., and MANN and McNULTY, JJ., concur.